


--------------------------------------------------------------------------------

 
 
EXHIBIT 10.7
SUBSCRIPTION FOR PURCHASE OF SHARES
in
STRATA Skin Sciences, Inc.
(the "Corporation")


STRATA Skin Sciences, Inc.
100 Lakeside Drive, Suite 100
Horsham, PA 19044


Dear Madam/Sir:


1.
Subscription for Shares

1.1.          Subscription.  Subject to the terms and conditions set forth
herein, the undersigned (the "Subscriber"), intending to be legally bound,
hereby irrevocably subscribes for and agrees to purchase from the Corporation,
925,926 shares of the Corporation's Common Stock par value $0.001 (the "Shares")
at $1.08 per Share, for an aggregate purchase price of $1,000,000 (the
"Commitment").
1.2.          Accelmed Purchase.  Subscriber acknowledges that this subscription
is submitted in connection with a certain Securities Purchase Agreement dated
March 30, 2018 (the "SPA") between the Corporation and Accelmed Growth Partners,
L.P., a Cayman Island exempted limited partnership ("Accelmed").  By the
execution hereof, Subscriber agrees to purchase the Shares at the Closing under
the SPA (the "Closing") for the full amount of the Commitment set forth herein,
as may be adjusted by agreement among the Corporation, Subscriber and Accelmed. 
Subscriber further agrees that the Commitment may be enforced against Subscriber
by the Corporation and by Accelmed, either jointly and individually.
1.3.          Payment.  Subscriber shall pay the Corporation the full Commitment
amount by check, draft or other form of payment in immediately available funds,
payable to the Corporation on or before the Closing.
1.4.          Conditions to Acceptance of Subscription.
1.4.1.          Subscriber acknowledges that this subscription is irrevocable,
but this subscription and the Commitment shall terminate upon the termination of
the SPA prior to Closing for any reason.  Subscriber will deliver to the
Corporation all other documentation, agreements, representations or requisite
government forms required by legal counsel of the Corporation to comply with all
securities laws and other applicable laws of the jurisdiction in which
Subscriber is resident.
-1-



--------------------------------------------------------------------------------


          

1.4.2.          Subscriber understands that the Corporation has the unrestricted
right to accept or reject this subscription, but only in whole, at any time up
to its written acceptance by the Corporation no later than the Closing.
2.
Closing.

2.1.                    The closing under this subscription shall take place on
the date the Closing under the SPA.  At the Closing, the Corporation shall issue
and deliver to the Subscriber a stock certificate or certificates, registered in
the name of the Subscriber, evidencing the Shares being purchased hereunder.
3.
Representations, Warranties, Acknowledgments and Agreements of the Subscriber

The Subscriber hereby represents, warrants, acknowledges, understands and agrees
(as the case may be) that:
3.1.          Shares Not Registered.   The Subscriber hereby acknowledges that
the Shares will not be issued by the Corporation pursuant to a Registration
under the Securities Act of 1933, as amended (the "Securities Act").  The term
"Registration" means registration under the Securities Act and, with respect to
the Applicable Laws, such registration thereunder (or, with respect to any of
the Applicable Laws which do not provide for registration, such compliance
therewith which is similar to registration) which has then resulted in statutory
or administration authorization for the proposed transaction; and the term
"Applicable Laws" means any applicable state securities laws and the rules and
regulations thereunder and, to the extent applicable, to offers or sales of
securities.  Neither the Corporation, nor any other person has any obligation or
intention to effect the Registration of the Shares for sale, transfer or
disposition by the Subscriber under the Securities Act or the Applicable Laws,
or to take any action that would make available any exemption from the
Registration requirements of the Securities Act or the Applicable Laws (unless
such obligation is granted to Subscriber under a separate writing signed by the
Corporation).  Subscriber must therefore hold such Shares indefinitely unless a
subsequent Registration or exemption therefrom is available and is obtained.  No
federal or state agency has reviewed the issuance of the Shares pursuant hereto
or approved or disapproved the Shares to be issued pursuant hereto for
investment or any other purpose.  The Shares are issued pursuant hereto in
reliance upon a specific exemption from the Registration requirement of the
Securities Act which depends, in part, upon the accuracy of the representations,
warranties and agreements of Subscriber set forth in this Subscription
Agreement.
3.2.          Investment Intent.  Subscriber is acquiring the Shares for
Subscriber's own account as principal, not as a nominee or agent, for investment
purposes only, and not with a view to, or for, resale, distribution or
fractionalization thereof in whole or in part, which resale, distribution or
fractionalization would violate the Securities Act.  The Subscriber agrees that
a legend to the foregoing effect may be placed upon any and all certificates
issued representing the Shares.  Further, Subscriber does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to the
Shares, for which Subscriber is purchasing.
-2-



--------------------------------------------------------------------------------




3.3.          Risk.  Subscriber is aware that: (i) investment in the Corporation
involves a high degree of risk, lacks liquidity and substantial restrictions on
transferability of interest; and (ii) no Federal or state agency has made any
finding or determination as to the fairness for investment by the public, nor
has made any recommendation or endorsement, of the Shares.
3.4.          Authorization: This Subscription Agreement has been duly
authorized, validly executed and delivered by Subscriber.
3.5.          Financial Ability.  Subscriber has sufficient financial resources
available to support the loss of all or a portion of Subscriber's investment in
the Corporation, has no need for liquidity in the investment in the Corporation
and is able to bear the economic risk of the investment.  Subscriber is
sophisticated and experienced in investment matters, and, as a result, is in a
position to evaluate an investment in the Corporation.
3.6.          Information.
3.6.1.          Subscriber acknowledges that Subscriber has been furnished any
and all materials that Subscriber requested relating to the Corporation or the
offering of the Shares and Subscriber has been afforded the opportunity to ask
questions of the senior management and directors of the Corporation concerning
the terms and conditions of the offering and to obtain any additional
information necessary to verify the accuracy of the information provided to
Subscriber and such that Subscriber deems necessary to determine the suitability
and advisability of, and the merits and risk of, the purchase of the Shares
pursuant hereto.  Subscriber understands that such material is current
information about the Corporation and does not in any way guarantee future
performance or the completion of future proposed events discussed in such
material.  Subscriber, either alone or with its or its professional advisors,
has the capacity to protect its own interests in connection with this
transaction.
3.7.          Observance of Laws: Subscriber has satisfied [himself/itself] as
to the full observance of the laws of Subscriber's jurisdiction in connection
with any invitation to subscribe for the Shares or any use of this Subscription
Agreement, including (i) the legal requirements within Subscriber's jurisdiction
for the purchase and resale of the Shares; (ii) any foreign exchange
restrictions applicable to such purchase and resale of the Shares; (iii) any
governmental or other consents that may need to be obtained; (iv) the income tax
and other tax consequences, if any, that may be relevant to an investment in the
Shares; and (v) any restrictions on transfer applicable to any disposition of
the Shares imposed by the jurisdiction in which the Subscriber is resident
3.8.          Accredited Investor. The Subscriber is an "accredited investor"
(as defined in Regulation D under the 1933 Act) and has indicated below the
"accredited investor" status applicable to Subscriber.  By signing this
Subscription Agreement, Subscriber hereby covenants to promptly advise the
Corporation if at any time there shall occur a change in Subscriber's accredited
investor status.
-3-



--------------------------------------------------------------------------------




The Subscriber hereby represents and warrants to the Corporation that the
Subscriber is one of the following (please check the box that corresponds to the
statement applicable to you):
£
Subscriber is an individual whose individual net worth, or joint net worth with
Subscriber's spouse, exceeds $1,000,000.

 
£
Subscriber is an individual who had an individual income (exclusive of any
income attributable to Subscriber's spouse) in excess of $200,000 during each of
the two most recent years, and reasonably expects to have an annual individual
income for the current year in excess of $200,000.

 
£
Subscriber is an individual who had joint income with his or her spouse in
excess of $300,000 during each of the two most recent years, and reasonably
expects to have an annual joint income with his or her spouse for the current
year to be in excess of $300,000.



£
Subscriber is an individual who is a director or an executive officer of the
Corporation.



£
Subscriber is a trust with total assets in excess of $5,000,000 not formed for
the specific purpose of acquiring the Shares and whose purchase of the Shares is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) of
Regulation D promulgated under the Securities Act.



£
Subscriber is an entity in which all of the equity owners are "accredited
investors" (as such term is defined in Rule 501(a) of Regulation D promulgated
under the Securities Act).



£
Subscriber is an organization described in Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended (the "Code"), corporation, Massachusetts or
similar business trust, or partnership, not formed for the specific purpose of
acquiring the Shares, with total assets in excess of $5,000,000.



£
Subscriber is a "private business development company" (as such term is defined
in Section 202(a)(22) of the Investment Advisors Act of 1940, as amended).



£
Subscriber is a "bank" (as such term is defined in Section 3(a)(2) of the
Securities Act), or a "savings and loan association or other institution" (as
such term is defined in Section 3(a)(5)(A) of the Securities Act) whether acting
in its individual or fiduciary capacity.



£
Subscriber is a broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, as amended.



£
Subscriber is an "insurance company" (as such term is defined in Section 2(13)
of the Securities Act).

-4-



--------------------------------------------------------------------------------




£
Subscriber is an investment company registered under the Investment Company Act
of 1940, as amended, or is a "business development company" (as such term is
defined in Section 2(a)(48) of that act).



£
Subscriber is a small business investment company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958, as amended.



£
Subscriber is a plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions for the benefit of its employees, if such plan has total assets in
excess of $5,000,000.


£
Subscriber is an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974, as amended, and the investment
decision is made by a "plan fiduciary" (as such term is defined in Section 3(21)
of such act), which is either a bank, savings and loan association, insurance
company, or registered investment advisor, or if a self-directed plan, with
investment decisions made solely by persons that are "accredited investors" (as
such term is defined in Rule 501(a) of Regulation D promulgated under the
Securities Act).



3.9.          Broker-Dealer: The Subscriber is not a broker-dealer as defined in
Section 3 of the Securities Exchange Act of 1934, as amended.
3.10.          Rule 506(d).  The Subscriber represents and warrants to the
Corporation as follows:
-5-



--------------------------------------------------------------------------------




3.10.1.          The Subscriber has NOT been convicted, within ten years before
the date hereof, of a felony or misdemeanor:
3.10.1.1.          in connection with the purchase or sale of a security;
3.10.1.2.          involving the making of a false filing with the SEC; or
3.10.1.3.          arising out of the conduct of the business of an underwriter,
broker, dealer, municipal securities dealer, investment adviser or paid
solicitor of purchasers of securities.
3.10.2.          The Subscriber is NOT subject to an order, judgment or decree
of a court of competent jurisdiction, entered within five years before the date
hereof, that, as of the date hereof, restrains or enjoins such Subscriber from
engaging or continuing to engage in any conduct or practice:
3.10.2.1.          in connection with the purchase or sale of any security;
3.10.2.2.          involving the making of a false filing with the SEC; or
3.10.2.3.          arising out of the conduct of the business of an underwriter,
broker, dealer, municipal securities dealer, investment adviser or paid
solicitor of purchasers of securities.
3.10.3.          The Subscriber is NOT subject to a final order of a state
securities commission (or an agency or officer of a state performing like
functions); a state authority that supervises or examines banks, savings
associations or credit unions; a state insurance commission (or an agency or
officer of a state performing like functions); an appropriate federal banking
agency; the U.S. Commodity Futures Trading Commission; or the National Credit
Union Administration that:
3.10.3.1.          as of the date hereof, bars such Subscriber from (i)
association with any entity regulated by such commission, authority, agency or
officer, (ii) engaging in the business of securities, insurance or banking or
(iii) engaging in savings association or credit union activities; or
3.10.3.2.          constitutes a final order based on a violation of a law or
regulation that prohibits fraudulent, manipulative or deceptive conduct entered
within ten years before the date hereof.
3.10.4.          The Subscriber is NOT subject to an order of the SEC entered
pursuant to Section 15(b) or 15B(c) of the Exchange Act or Section 203(e) or (f)
of the Advisers Act that, as of the date hereof:
3.10.4.1.          suspends or revokes such Subscriber's registration as a
broker, dealer, municipal securities dealer or investment adviser;
-6-



--------------------------------------------------------------------------------




3.10.4.2.          places limitations on the activities, functions or operations
of such Subscriber; or
3.10.4.3.          bars such Subscriber from being associated with any entity or
from participating in the offering of any penny stock.
3.10.5.          The Subscriber is NOT subject to an order of the SEC entered
within five years before the date hereof that orders such Subscriber to cease
and desist from committing or causing a violation or future violation of:
3.10.5.1.          any scienter-based anti-fraud provision of the federal
securities laws, including without limitation Section 17(a)(l) of the Securities
Act, Section 10(b) of the Exchange Act and Rule 10b-5 under the Exchange Act,
Section 15(c)(1) of the Exchange Act and Section 206(1) of the Advisers Act, or
any other rule or regulation thereunder; or
3.10.5.2.          Section 5 of the Securities Act.
3.10.6.          The Subscriber is NOT suspended or expelled from membership in,
or suspended or barred from association with a member of, a registered national
securities exchange or a registered national or affiliated securities
association for an act or omission to act constituting conduct inconsistent with
just and equitable principles of trade.
3.10.7.          The Subscriber has NOT filed (as a registrant or issuer), and
was NOT named as an underwriter in, a registration statement or Regulation A
offering statement filed with the SEC that, within five years before the date
hereof, that was the subject of a refusal order, stop order or order suspending
the Regulation A exemption, or is, as of the date hereof, the subject of an
investigation or proceeding to determine whether a stop order or suspension
order should be issued.
3.10.8.          The Subscriber is NOT subject to a United States Postal Service
false representation order entered within five years before the date hereof, or
is, as of the date hereof, subject to a temporary restraining order or
preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations.
4.
Miscellaneous

4.1.          Definition.  All pronouns and any variations thereof used herein
shall be deemed to refer to the masculine, feminine, neuter, singular or plural
as the identity of the person or persons may require. The headings contained in
this Subscription Agreement are for convenience purposes only and will not
affect in any way the meaning or interpretation of this Subscription Agreement.
4.2.          Corporation's Representations and Warranties; Indemnification.
4.2.1.          The Corporation's representations and warranties set forth in
Section 2 of the SPA are incorporated by reference as if fully set forth herein
for the benefit of Subscriber.  In consideration of Subscriber's execution and
delivery of this Subscription Agreement and
-7-



--------------------------------------------------------------------------------


          

acquiring the Corporation's shares of Common Stock as set forth herein, the
Corporation shall defend, protect, indemnify and hold harmless Subscriber and
its affiliates (collectively, the "Indemnitees") from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys' fees and
disbursements, (collectively the "Losses") incurred by any Indemnitee as a
result of, or arising out of, or relating to, any claim (whether direct or
derivative) of a breach of fiduciary duty by the Board of Directors of the
Corporation (or any committee thereof), or by any director or by any
stockholder, in connection with this Subscription Agreement and the transactions
contemplated herein; provided, however, that the Indemnitees shall not be
entitled to seek indemnification under this Section 9.11 until the aggregate
amount of all Losses exceed $100,000 in the aggregate, and then the Indemnitees
shall only be entitled to indemnification for Losses in excess of such amount;
and provided, further, that the aggregate amount of all payments to which the
Indemnitees shall be entitled to receive pursuant to this Section 9.11 shall in
no event exceed the Commitment amount.
4.2.2           Section 9.11.3 [Retained Risk] of the SPA is incorporated as if
fully set forth herein, except that all references therein to "Buyer" shall
instead refer to "Subscriber" in its final form will be inserted here.
4.3.          Entire Agreement.  This Subscription Agreement, together with the
documents referenced herein, constitute the entire understanding among the
parties with respect to the subject matter hereof, and supersede any prior
understanding and/or written or oral agreements among them.  This Subscription
Agreement may not be changed or modified, except by an agreement in writing
signed by each of the parties hereto.
4.4.          Binding Effect; Successors and Assigns.  The Subscriber agrees not
to transfer or assign this Subscription Agreement, or any of the Subscriber's
interest herein, and further agrees that the transfer or assignment of the
Shares shall be made only in accordance with applicable laws and the terms of
this Subscription Agreement.  Subject to the foregoing, this Subscription
Agreement shall be binding upon and inure to the benefits of the parties hereto,
their successors and assigns.
4.5.          Severability: If one or more provisions of this Subscription
Agreement is held to be unenforceable under applicable law, such provisions will
be excluded from this Subscription Agreement and the balance of this
Subscription Agreement will be enforceable in accordance with its terms
4.6.          Governing Law.  This Subscription Agreement shall be governed by
the laws of the state of Delaware applicable to contracts made and wholly
performed in that jurisdiction.  Exclusive venue for any action arising under,
or related to, this Agreement shall be in the State Courts of the State of
Delaware, and Subscriber hereby submits to the personal jurisdiction of such
Courts.  Service of process on Subscriber may be effected by certified or
registered mail.
4.7.          Notices.  All notices or other communications hereunder shall be
in writing and shall be delivered by hand or mailed by registered or certified
mail, return receipt requested, to the Subscriber at the addresses provided
below and the Corporation at its registered office.  The
-8-



--------------------------------------------------------------------------------


          

Corporation and the Subscriber may change their addresses for notices by written
notice to each other, as required.
4.8.          Legends.  The Subscriber acknowledges that a legend will be placed
on the stock certificates representing the Shares, which will read as set forth
below:
THE SHARES HAVE NOT BEEN REGISTERED UNDER EITHER THE 1933 ACT OR THE SECURITIES
LAWS OF CERTAIN STATES AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS
FROM THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND THOSE LAWS.  THE SHARES
ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE
TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE 1933 ACT AND THE SECURITIES
LAWS OF CERTAIN STATES PURSUANT TO REGISTRATION OR EXEMPTION FROM REGISTRATION. 
THE SHARES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE
COMMISSION, ANY STATE SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY, NOR
HAVE ANY OF THOSE AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THE OFFERING
OF THE SHARES.
[Remainder of Page Intentionally Left Blank.]
-9-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Subscriber has executed this Subscription Agreement,
intending to irrevocably legally bind Subscriber and the personal
representatives, successors and assigns of Subscriber, this 30th day of March,
2018.



 
COMPANY
       
By:
     
Signer
 





Mailing Address:
Company
Address
 


The Corporation hereby accepts the foregoing subscription for 925,926 shares of
Common Stock, par value $0.001 for the aggregate purchase price of $1,000,000 as
of __________, 2018.


STRATA Skin Sciences, Inc.
By:
   
Name:
   
Title:
   



-10-
 
 

--------------------------------------------------------------------------------
